DETAILED ACTION
In view of the Appeal Brief filed on 12/14/21, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KIM HUYNH/             Supervisor Patent Examiner, Art Unit 2186                 
                                                                                                                                                                          
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sole et al., US PGPub 2016/0188287.
Regarding Claim 1, Sole discloses a method for synchronizing time within a local, networked system including a first device and a least one second device [system 200 with a hub device 201 and remote devices 202 communicating via a wireless communications protocol (e.g. Bluetooth), Fig. 2; par 39], comprising: 
using by the first device a short-wavelength, ultra-high frequency radio communications protocol to advertise via a unidirectional, non-bonded communications link from the first device to the at least one second device within the local, networked system a time that is being maintained by a first clock of the first device [system 200 with a hub device 201 and remote devices 202 communicating via a wireless communications protocol (e.g. Bluetooth, a short-wavelength, ultra-high frequency radio communications protocol); hub device 201 broadcasts packet 300 in accordance with the connectionless slave broadcast (CSB); the master transmits a synchronization train comprising timing and frequency schedule to the slave devices; the CSB is 
using by the second device the received time to discipline a second clock of the second device such that the second clock of the second device is generally synchronized to the first clock of the first device [slave synchronises [sic] its Bluetooth clock to that of the master, par 47, ll. 17-19].
Regarding Claim 6, Sole discloses the method as recited in Claim 1, wherein the first device periodically advertises the time that is being maintained by the first clock of the first device according to a first schedule and wherein the first device also uses the short-wavelength, ultra-high frequency radio communications protocol to advertise the first schedule [hub device 201 transmits broadcast data in the Connectionless Slave Broadcast mode (which is a feature of Bluetooth, a short-wavelength, ultra-high frequency radio communication protocol); the broadcast data is transmitted in accordance with a timing and frequency schedule, par 47, ll. 1-3; 7-8].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sole, in view of Goel et al., US PGPub 2019/0190635.
Regarding Claim 2, Sole discloses the method as recited in Claim 1.  However, Sole does not explicitly teach a third device to update the time maintained by the first device.
In the analogous art of wireless communication synchronization, Goel teaches a method of synchronizing time among networked devices by using a communication received from a third device external to the local, networked system to update the time that is being maintained by the first clock of the first device [FIG. 21 a base signal transmits a timing signal to a user equipment (2105) and configure a timer function of the local user equipment based on 
It would have been obvious to one of ordinary skill in the art, having the teachings of Sole and Goel before him before the effective filling date of the claimed invention, to incorporate synchronization from an external device, to allow for time synchronization of wireless communications [Goel, par 4].
Regarding Claim 3, Sole and Goel disclose the method as recited in Claim 2.  Goel further teaches wherein the third device communicates with the first device via use of a radio frequency broadcast message [the wireless communications system 100 may be a Long Term Evolution (LTE) network, an LTE-Advanced (LTE-A) network, an LTE-A Pro network, or a New Radio (NR) network, par 47].
Regarding Claim 4, Sole and Goel disclose the method as recited in Claim 2.  Goel further teaches the third device communicating via internet protocol [“base station 805 may determine that a PTP message includes an Internet Protocol prefix”, par. 134], and Sole further discloses a communications device comprising an Internet server [hub device may be connected to a media source such as an internet media provider, par 40, ll. 1-6].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sole and Goel, and further in view of Bauer, US Pat. No. 6,061,450.
Regarding Claim 5, Sole and Goel teach the method as recited in Claim 2.  However, Sole and Goel do not disclose wherein the third device comprises a cable system head-end device.

It would have been obvious to one of ordinary skill in the art, having the teachings of Sole, Goel, and Bauer before him before the effective filling date of the claimed invention, to incorporate a cable headend system taught by Bauer into the method as disclosed by Sole and Goel, to allow for use of the system in cable communications environments [Bauer, col. 2, ll. 44-52].
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sole in view of Abraham et al., US PGPub 2018/0063784.
Regarding Clam 7, Sole discloses the method as recited in Claim 6.  
However, Sole does not explicitly teach wherein the second wherein the second device uses the received first schedule to create a second schedule for use by the second device to ensure that the second device is readied to receive the time that is being maintained by the first clock of the first device when advertised by the first device.
In the analogous art of wireless data communication, Abraham teaches wherein the second device uses the received first schedule to create a second schedule for use by the second device to ensure that the second device is readied to receive the time that is being maintained by the first clock of the first device when advertised by the first device [the scheduled time at which a discovery signal is transmitted is negotiated and “T1 (time of reception device) may be set according to a clock value of a clock of the first device. Tl may be scheduled to occur shortly before wakeup in a second device”, par 51; the second schedule, at 
It would have been obvious to one of ordinary skill in the art, having the teachings of Sole and Abraham before him before the effective filling date of the claimed invention, to incorporate the periodic transmission as taught by Abraham into the method as disclosed by Sole, to reduce power consumption [Abraham, par 5].
Regarding Claim 8, Sole and Abraham disclose the method as recited in Claim 7.  Abraham further discloses wherein the second device uses the received time that is being maintained by the first clock of the first device when advertised by the first device according to the first schedule to automatically adjust the second schedule [T1 may be set according to a clock value of a clock of the first device transmitted according to a predetermined, pre- negotiated schedule; the second schedule, at which the device wakes up to receive discover beacons, is automatically adjusted with respect to T1 of the first device, par 51].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sole, in view of Koeninger, US PGPub 2017/0033942.
Regarding Claim 9, Sole discloses the method as recited in Claim 1.  While Sole discloses time that is being maintained by the first clock of the first device, Sole does not explicitly teach wherein an app installed on a smart device is used to program the time on a device.
In the analogous art of network communication, Koeninger teaches wherein an app installed on a smart device is used to program the time on a device [the smarter radio alarm clock programs easily from a smartphone app, par 91].


Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Paul Yen/Primary Examiner, Art Unit 2186